Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2 	This Allowance is in response to Applicant's amendment filed on March 28, 2022. By the Amendment, claims 1, 2, 4-8, and 11-16 have been amended. Claims 1-20 are pending.
 	
Response to Arguments
3. 	Applicant’s arguments filed on March 28, 2022, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1-20 has been withdrawn. 

					Reasons for Allowance
4. 	The following is an examiner's statement of reasons for allowance:
The present invention relates to method for enabling a device to govern [[the]] a frequency with which individual inquiries regarding an application are displayed to a user.  
 	The closest prior art of record resembling applicant’s invention is Sachdev et al (U.S. Patent Publication No. 20180285102). Sachdev teaches obtaining meaningful information through a survey, surveys are delivered to particular users based on how the user uses or interacts with a particular software application.  A log of events is generated by the software application, such as an operating system of the client device. Sachdev, and the other refences of record, taken alone or in combination, do not teach taken individually or in any combination, fail to teach determining that the frequency of use of the function of the application satisfies the trigger criteria for a second inquiry of the plurality of inquiries that has a same inquiry classifier value as the first inquiry; responsive to determining that the frequency of use of the function of the application satisfies the trigger criteria for the second inquiry, determining that a predetermined duration of time since the first inquiry was displayed has not passed; and Serial No.: 15/803,684-2-Newport IP, LLC Alty Docket No.: MS1-9143USAtty/Agent: Jacob P. Rohwerrestricting a display of the second inquiry based on the determining that the predetermined duration of time since the first inquiry was displayed has not passed, as recited and arranged in combination with the other limitations of independent claim 1, thus rendering claim 1 and their dependent claims as allowable over the prior art.
	The closest prior art of record resembling applicant’s invention is Sachdev et al (U.S. Patent Publication No. 20180285102). Sachdev teaches obtaining meaningful information through a survey, surveys are delivered to particular users based on how the user uses or interacts with a particular software application.  A log of events is generated by the software application, such as an operating system of the client device. Sachdev, and the other refences of record, taken alone or in combination, do not teach taken individually or in any combination, fail to teach determine when the frequency of use of the function of the application satisfies the trigger criteria for a first inquiry of the priority set; cause a display of the first inquiry at the client device in response to determining that the frequency of use of the function of the application satisfies the trigger criteria for the first inquiry; Serial No.: 15/803,684-5-Newport IP, LLC Alty Docket No.: MS1-9143USAtty/Agent: Jacob P. Rohwerdetermine, based on the inquiry data, an individual classifier value that is assigned to the first inquiry; and based on a second inquiry of the priority set also being assigned the individual classifier value, restrict a subsequent display of the second inquiry when other trigger criteria for the 
	The closest prior art of record resembling applicant’s invention is Sachdev et al (U.S. Patent Publication No. 20180285102). Sachdev teaches obtaining meaningful information through a survey, surveys are delivered to particular users based on how the user uses or interacts with a particular software application.  A log of events is generated by the software application, such as an operating system of the client device. Sachdev, and the other refences of record, taken alone or in combination, do not teach taken individually or in any combination, fail to teach monitor user activity to determine when the user activity is associated with the first functionality module and satisfies the first trigger criteria; and responsive to determining that the user activity satisfies the first trigger criteria associated with using the first functionality module: cause a display of the first inquiry at a client device in association with the application; and restrict a subsequent display of the second inquiry when the second trigger criteria associated with the second functionality module are satisfied within a predetermined duration of time subsequent to the display of the first inquiry, as recited and arranged in combination with the other limitations of independent claim 16, thus rendering claim 16  and its dependent claims as allowable over the prior art.
	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per dependent claims 2-7, 9-15, and 17-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 8 and 16. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623
June 2, 2022